Citation Nr: 9907912	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-07751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Joseph T. Scarborough, Jr., an 
attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from August 1944 to September 
1945, and he died in June 1995.  

The current appeal originated with a rating decision dated in 
July 1995 in which the Regional Office (RO) denied service 
connection for the cause of the veteran's death and 
dependent's educational assistance under 38 U.S.C. Chapter 
35.  The appellant, the veteran's widow, subsequently 
appeared at a hearing at the RO in July 1998 before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board).  


REMAND

According to the veteran's certificate of death, the 
immediate cause of death was Alzheimer's disease.  The 
appellant contends that the veteran sustained a head injury 
in combat in service and that that head injury caused or 
contributed to the Alzheimer's disease.  The Board notes that 
the veteran was service-connected for the residuals of 
multiple shrapnel wounds sustained in World War II, including 
enucleation of the left eye.  Review of the record also 
discloses that the veteran had reported, in a January 1984 
letter, that he had experienced headaches since sustaining 
his service-connected injuries in service.  

In a letter received in August 1995, Mont F. Highley, III., 
M.D., a private physician, reported that he had treated the 
veteran for approximately 20 years.  Dr. Highley added "I 
feel that the trauma to [the veteran's] head by the explosion 
and evidenced by the shrapnel which remained in his forehead 
since World War II was, if not primarily responsible for 
inducing the Alzheimer's Disease, certainly a contributing 
factor to same."  In light of this evidence, the Board finds 
that the claim for entitlement to service connection for the 
cause of the veteran's death is well-grounded.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. §§ 1110, 
1154(b) (West 1991); 38 C.F.R. § 3.312 (1998).  

Additionally, at the Board hearing in July 1998, the 
appellant testified that the veteran was treated by Dr. 
Highley, Dr. Taz Jones and Dr. Arthur Richardson for his 
Alzheimer's disease.  However, review of the record reveals 
that records from those physicians, as well as other medical 
evidence since the veteran's separation from service, has not 
been obtained.  The Board also notes that the veteran 
reported, in January 1984, having received treatment for 
headaches at the VA hospital for five years after service.  
Additionally, at a RO hearing in October 1983, the veteran 
testified that he received treatment from Dr. Holden and 
William W. Helvie, M.D., records of which may be pertinent to 
the current claim.  The Board notes that a letter from Dr. 
Helvie dated in January 1983 shows that his address was 1235 
Forest Ave., Montgomery, Alabama 36106.  

The Board finds that the RO should attempt to obtain evidence 
of the medical treatment the veteran received for the 
residuals of the claimed head injury in service and 
Alzheimer's disease prior to a final decision in this case; 
and the Board points out that is not clear if Dr. Highley had 
an opportunity to review the veteran's entire medical history 
prior to concluding that his Alzheimer's disease was related 
to a head injury in service. 

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  For that reason and to 
ensure that the VA has met its duty to assist the appellant 
in developing the facts pertinent to her appeal, the case is 
REMANDED to the RO for the following development: 

1.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claims.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should also ask the appellant 
to identify the names and complete 
addresses of all medical providers, VA 
and private, who treated the veteran for 
the residuals of the reported head injury 
in service and Alzheimer's disease.  
After securing any necessary release, the 
RO should obtain records of any treatment 
identified by the appellant, including 
records from Mont F. Highley, III., M.D., 
at 440 Taylor Road, Suite 3100, 
Montgomery, Alabama 36117; Dr. Taz Jones; 
Dr. Arthur Richardson; Dr. Holden; and 
William W. Helvie, M.D., at 1235 Forest 
Ave., Montgomery, Alabama 36106.  

3.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 1945 
from the VA medical facilities in 
Montgomery and Tuscaloosa, Alabama, 
including any records which have been 
archived.  

4.  The RO should also ask the appellant 
if the veteran had applied for or was 
receiving social security disability 
benefits.  If he was in receipt of such 
benefits or had applied for such 
benefits, the RO should obtain copies of 
all medical records associated with a 
claim for such benefits.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review all 
the evidence received since the last 
supplemental statement of the case was 
issued in December 1996.  If the RO 
continues to deny the appellant's claims, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto with 
additional argument and/or evidence. 

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
